724 S.E.2d 531 (2012)
STATE
v.
Anthony Junior BARNHILL.
No. 273P11-2.
Supreme Court of North Carolina.
April 12, 2012.
Amy Bircher, Assistant Attorney General, for State of North Carolina.
Anthony Junior Barnhill, Lumberton, for Barnhill, Anthony Junior.
Ben David, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 20th of March 2012 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 12th of April 2012."
JACKSON, J., recused.